 Case 5:20-cv-00200-GKS-PRL Document 8 Filed 05/11/20 Page 1 of 1 PageID 37




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

MICHAEL RAY EKES,

         Plaintiff,

v.                                                Case No. 4:20cv144-TKW-EMT
ANDREW SAUL, Commissioner of the
Social Security Administration,

         Defendant.
                                           /

                                     ORDER

         This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 7). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case was filed in the wrong court under 42 U.S.C. §405(g)

and should be transferred to the correct court. Accordingly, it is

         ORDERED that this case is TRANSFERRED to the United States District

Court for the Middle District of Florida, and the Clerk shall close the file in this

Court.

         DONE and ORDERED this 11th day of May, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
